Elbert, C. J.
In this case the service of summons was by publication. The first publication was November the 13th; the last, December 4th. Judgment of default was entered December 15th.
This was error. Publication only affects the service of the summons. Under the provisions of section 42 of the code, the service in this case was not complete until December 14th; and, under the provisions of section 32, the defendant had forty days thereafter in which to answer. This was held in the case of Conley v. Morris, decided at the April term (ante, p. 212).
The judgment of the court below is reversed and the cause remanded.

Reversed.